Order entered January 25, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-20-00947-CV

                   IN THE INTEREST OF C.T.C., A CHILD

               On Appeal from the 330th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-20-05158

                                      ORDER

      The reporter’s record in this appeal is past due. Accordingly, we ORDER

Francheska Duffey, Official Court Reporter for the 330th Judicial District Court, to

file, no later than February 9, 2021, either the reporter’s record or written

verification appellant has not requested the record. Because appellant filed a

statement of inability to pay costs and the record does not reflect the trial court has

ordered she pay costs, the record, if requested, shall be filed without payment of

costs. See TEX. R. CIV. P. 145(a).
      We caution appellant that the appeal may be submitted without the reporter’s

record should the Court be notified that appellant has not requested the record. See

TEX. R. APP. P. 37.3(c).

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Duffey and the parties.

                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE